BY THE COURT.
The case below was an appeal taken from a non suit entered before a justice of the peace. The transcript filed was of the substance of the proceedings before the justice, and the Court of Common Pleas sustained the appeal. An appeal, by the law in force when this appeal was taken, lay from any judgment of a justice, and embraced a judgment of non suit. The substance is all that is looked to on error.
The judgment is affirmed with costs.
Appeal lies from non suit: 3 W. L. M. 141, 146, 147; distinguished under different statute, Ferrall v. Bluffton Lodge, 31 O. S. 463, 465.